UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1011


DANIEL JOHNSON WILLIS,

                   Petitioner - Appellant,

            v.

TRENTON TOWN COUNCIL; MAYOR OF TRENTON; TOWN CLERK;
BOARD OF ELECTIONS; WILL BROCK, as Chairman, and/or their successors,

                   Respondents.



                                     No. 18-1013


DANIEL JOHNSON WILLIS,

                   Petitioner - Appellant,

            v.

TOWN OF TRENTON; DARLENE SPIVEY, as Mayor; CHARLES C. JONES,
Town Council Members; ROBERT HORVATH, Town Council Member; GLEN
SPIVEY, as Town Clerk; WILL BROCK, In his official capacity, chairman of the
Board of Elections, and/or their Successors,

                   Respondents.
                                      No. 18-1014


DANIEL JOHNSON WILLIS,

                    Petitioner - Appellant,

             v.

EASTERN CAROLINA HEART INSTITUTE; DONNA EDWARDS, and/or
their successors; COTTINA GODDARD, and/or their successors; MARQUITA
HALL, and/or their successors,

                    Respondents.



                                      No. 18-1015


DANIEL JOHNSON WILLIS,

                    Plaintiff - Appellant,

             v.

TRENTON TOWN COUNCIL; DARLENE SPIVEY, as Mayor; CHARLES C.
JONES, and/or their successors; ROBERT W. HORVATH, and/or their
successors; GLENN SPIVEY, as Town Clerk, and/or their successors; JONES
COUNTY BOARD OF ELECTIONS, and/or their successors; WILL H. BROCK,
in his official capacity as Chairman of the Board of Elections, and/or their
successors,

                    Defendants.



Appeals from the United States District Court for the Eastern District of North Carolina,
at Greenville. Malcolm J. Howard, Senior District Judge. (4:17-mc-00002-H;
4:17-mc-00003-H; 4:17-mc-00004-H; 4:17-mc-00005-H)


                                              2
Submitted: April 24, 2018                                         Decided: May 31, 2018


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       Daniel Johnson Willis appeals the district court’s order denying him leave to file

civil complaints for failure to comply with a prefiling injunction. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Willis v. Trenton Town Council, Nos. 4:17-mc-00002-H; 4:17-mc-00003-

H; 4:17-mc-00004-H; 4:17-mc-00005-H (E.D.N.C. Dec. 12, 2017). We grant leave to

proceed in forma pauperis. We deny Willis’s motion and supplemental motion titled

“Appeal-Extra Ordinary Delay Complaint for En Banc Hearing Declaratory and

Injunctive Relieve Reverse and Remand.” We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            4